In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-20-00251-CR


                            RICKY PENICK, JR., APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 272nd District Court
                                   Brazos County, Texas
         Trial Court No. 11-02461-CRF-272, Honorable Travis B. Bryan III, Presiding

                                     January 4, 2021
                           ABATEMENT AND REMAND
                      Before QUINN, C.J., and PIRTLE and DOSS, JJ.

       Appellant, Ricky Penick, Jr., appeals from the trial court’s judgment revoking his

community supervision for the offense of driving while intoxicated. The appellate record

was originally due November 9, 2020. The clerk’s record was timely filed. However, the

reporter’s record was not filed because appellant did not request preparation or make

payment arrangements for the record. See TEX. R. APP. P. 20.2; 35.3(b)(2), (3). By letter

of November 10, 2020, we directed appellant to do so by November 20, or we would

remand the cause to the trial court for further proceedings. See TEX. R. APP. P. 37.3(a)(2).
On November 19, 2020, appellant’s counsel filed a letter with the clerk of this court

representing that “. . . per the Court’s order, I have requested the preparation of the

reporter’s record via email (see attached) and will hand deliver a check as soon as I have

a dollar amount.” The reporter has since notified the court that although she sent an

invoice to appellant’s counsel on November 19, appellant has not made payment

arrangements for the record to date.

      Accordingly, we abate the appeal and remand the cause to the trial court to

determine the following:

      (1)    whether appellant still desires to prosecute the appeal;

      (2)    whether appellant is entitled to have the reporter’s record furnished without

             charge pursuant to Rule of Appellate Procedure 20.2; and

      (3)    if appellant is not entitled to have the reporter’s record furnished without

             charge, the date appellant will make acceptable payment arrangements for

             the reporter’s record.

      The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental clerk’s record and cause that record to be filed with this court by January

21, 2021. Should further time be needed to perform these tasks, then same must be

requested before January 21, 2021.

      It is so ordered.

                                                Per Curiam



Do not publish.